16‐3747‐ag 
Cerros‐Ramon v. Sessions 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 24th day of April, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    DENISE COTE, 
                                         Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
MARTIN CERROS‐RAMON, 
                                         Petitioner, 
                                                                                           
                                         v.                                         16‐3747‐ag 
                                                                                     
JEFFERSON B. SESSIONS III, UNITED STATES 
ATTORNEY GENERAL,  
                                         Respondent. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONER:                                               ANNE E. DOEBLER, Buffalo, New York. 

                                                 
            *   Denise Cote, of the United States District Court for the Southern District of New 
York, sitting by designation. 
                                                                                                

FOR RESPONDENT:                 ROBERT M. STALZER, Trial Attorney (Chad 
                                A. Readler, Acting Assistant Attorney General, 
                                Kiley Kane, Senior Litigation Counsel, Annette 
                                M. Wietecha, Trial Attorney, on the brief), Office 
                                of Immigration Litigation, United States 
                                Department of Justice, Washington, D.C.   
                                 
              UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (ʺBIAʺ) decision, IT IS HEREBY ORDERED, ADJUDGED, AND 

DECREED that the petition for review is DENIED.  

              Petitioner Martin Cerros‐Ramon, a native and citizen of Mexico, seeks 

review of an October 17, 2016 decision of the BIA affirming a March 19, 2015 decision of 

an Immigration Judge (ʺIJʺ) ordering Cerros‐Ramonʹs removal and a February 24, 2015 

IJ decision denying Cerros‐Ramonʹs motion to suppress.  In re Martin Cerros‐Ramon, No. 

A 200 562 553 (B.I.A. Oct. 17, 2016), aff’g No. A 200 562 553 (Immig. Ct. Buffalo Feb. 24 

and Mar. 19, 2015).  On appeal, Cerros‐Ramon principally contends that the agency 

erred by failing to require the government to rebut his prima facie case for suppressing 

Form I‐213.  He argues that the contents of Form I‐213, which the government relied on 

to establish his removability, were derived from an illegal traffic stop.  We assume the 

partiesʹ familiarity with the underlying facts, procedural history, and issues on appeal.   

              ʺWhen the BIA does not expressly adopt the IJʹs decision, but its brief 

opinion closely tracks the IJʹs reasoning, this Court may consider both the IJʹs and the 

BIAʹs opinions for the sake of completeness.ʺ  Maldonado v. Holder, 763 F.3d 155, 158‐59 

(2d Cir. 2014) (citation omitted).  We review factual findings for substantial evidence, 

                                            ‐ 2 ‐ 
 
                                                                                                    

and questions of law and the application of law to fact de novo.  Roman v. Mukasey, 553 

F.3d 184, 186 (2d Cir. 2009) (per curiam).  

              In civil immigration proceedings, a Fourth Amendment violation alone 

does not justify suppression of evidence:  Suppression is appropriate if, inter alia, record 

evidence establishes that ʺan egregious violation that was fundamentally unfair had 

occurred.ʺ  Almeida‐Amaral v. Gonzales, 461 F.3d 231, 235 (2d Cir. 2006) (interpreting INS 

v. Lopez‐Mendoza, 468 U.S. 1032, 1050‐51 (1984) (plurality opinion)).  We posited two 

principles for determining whether a petitioner meets the standard for egregiousness, 

which is ʺstringent, entails a shock to the conscience, and is rarely satisfied.ʺ  Maldonado, 

763 F.3d at 159.  First, ʺif an individual is subjected to a seizure for no reason at all, that 

by itself may constitute an egregious violation, but only if the seizure is sufficiently 

severe.ʺ  Almeida‐Amaral, 461 F.3d at 235 (emphasis in original).  ʺSecond, even where 

the seizure is not especially severe, it may nevertheless qualify as an egregious violation 

if the stop was based on race (or some other grossly improper consideration).ʺ  Id.  

Under the BIAʹs burden‐shifting framework, the petitioner must put forth proof 

establishing a prima facie case for suppression before the government must assume the 

burden of justifying admission of the evidence.  See Cotzojay v. Holder, 725 F.3d 172, 178 

(2d Cir. 2013). 

              We agree with the agency that Cerros‐Ramon did not establish a prima 

facie case for suppression.  First, although he also argues that there was no reason at all 



                                               ‐ 3 ‐ 
 
                                                                                                   

for the traffic stop, Cerros‐Ramon has not alleged factors ‐‐ such as threats, coercion, 

unreasonable force, or a particularly lengthy detention ‐‐ suggesting that the stop itself 

was severe.  See Cotzojay, 725 F.3d at 182, 183 n.12 (listing factors); Almeida‐Amaral, 461 

F.3d at 236.  Second, although he asserts that the traffic stop was based on his ethnicity, 

neither his testimony nor his affidavit described any basis for this belief, nor did he 

even allege that he believed he was pulled over because of his race or ethnicity.  See 

Almeida‐Amaral, 461 F.3d at 237 (a petitioner who ʺoffers nothing other than his own 

intuition to show that race played a part in the arresting agentʹs decisionʺ does not 

establish a race‐based violation).  And as the BIA observed, Cerros‐Ramonʹs testimony 

that the stop took place in the dark and he could not clearly see the Border Patrol 

vehicle makes it implausible that the Border Patrol officer could have identified his race 

or ethnicity.1   

                       Cerros‐Ramonʹs argument that traffic stops without reasonable suspicion 

ʺshould be found inherently egregious,ʺ Petʹrʹs Br. 22, is foreclosed by Lopez‐Mendoza 

and our subsequent cases.  In Almeida‐Amaral, we concluded that a ʺsuspicionless stopʺ 

infringed the petitionerʹs Fourth Amendment rights but did not warrant suppression, 

because ʺwhile the lack of any valid basis whatsoever for a seizure sets the stage for 



                                                 
1       Even accepting arguendo Cerros‐Ramonʹs argument that the agency improperly relied on 
the facts contained in the document sought to be suppressed in deciding the suppression 
motion ‐‐ in this case, Form I‐213 ‐‐ Cerros‐Ramon was still required to put forth evidence 
himself establishing a prima facie case for suppression.  He failed to meet this burden. 

                                                    ‐ 4 ‐ 
 
                                                                                            

egregiousness, more is needed,ʺ such as a showing that ʺthe initial illegal stop is 

particularly lengthy, there is a show or use of force, etc.ʺ  461 F.3d at 236; see also 

Maldonado, 763 F.3d at 165 (ʺSomething egregious is by nature extreme, rare, and 

obvious.ʺ); Cotzojay, 725 F.3d at 182 (ʺ[I]f a Fourth Amendment violation is measured by 

what is reasonable, then an egregious violation must surely be something more than 

unreasonable.ʺ).  

              We have considered Cerros‐Ramonʹs remaining arguments and find them 

to be without merit.  Accordingly, the petition for review is DENIED.   

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                              ‐ 5 ‐